            Case 5:20-cv-00624 Document 1 Filed 05/26/20 Page 1 of 18




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

RYAN PFLIPSEN,                            )
                                          )
       Plaintiff,                         )
                                          )       CIVIL ACTION
vs.                                       )
                                          )       FILE No. 5:20-cv-624
RAY RONDEL & MICAH RONDEL                 )
d/b/a SENECA PLAZA,                       )
                                          )
       Defendants.                        )

                                      COMPLAINT

       COMES NOW, RYAN PFLIPSEN, by and through the undersigned counsel, and

files this, his Complaint against Defendants RAY RONDEL & MICAH RONDEL d/b/a

SENECA PLAZA, pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et

seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).

In support thereof, Plaintiff respectfully shows this Court as follows:

                                     JURISDICTION

       1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendants’ failure to remove physical barriers to access and violations of Title III of the

ADA.

                                        PARTIES

       2.     Plaintiff RYAN PFLIPSEN (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in San Antonio, Texas


                                              1
             Case 5:20-cv-00624 Document 1 Filed 05/26/20 Page 2 of 18




(Bexar County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

       7.      Defendants RAY RONDEL and MICAH RONDEL d/b/a SENECA

PLAZA (hereinafter “Seneca Plaza”) are two individual Texas residents operating a for

profit retail “strip mall” that transacts business in the state of Texas and within this

judicial district.

       8.      Seneca Plaza may be properly served with process at the following

location: Ray Rondel and Micah Rondel, 6504 Bandera Road, San Antonio, Texas 78238.

                               FACTUAL ALLEGATIONS

                                              2
             Case 5:20-cv-00624 Document 1 Filed 05/26/20 Page 3 of 18




       9.     On or about December 27, 2019, Plaintiff was a customer at “Social Cutz,”

a business located at 6515 Bandera Road, San Antonio, Texas 78238, referenced herein

as “Social Cutz.”

       10.    Seneca Plaza is the owner or co-owner of the real property and

improvements that the Social Cutz are situated upon and that is the subject of this action,

referenced herein as the “Property.”

       11.    Plaintiff lives approximately 7 miles from the Social Cutz and Property.

       12.    Plaintiff’s access to the business(es) located at 6515 Bandera Road, San

Antonio, Bexar County Property Identification number 448138 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of

his disabilities, and he will be denied and/or limited in the future unless and until

Defendants are compelled to remove the physical barriers to access and correct the ADA

violations that exist at the Social Cutz, including those set forth in this Complaint.

       13.    Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property is made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

       14.    Plaintiff intends to revisit the Social Cutz and Property to purchase goods

and/or services.

                                              3
               Case 5:20-cv-00624 Document 1 Filed 05/26/20 Page 4 of 18




       15.      Plaintiff travelled to the Social Cutz and Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at the Social

Cutz and Property that are detailed in this Complaint, engaged those barriers, suffered

legal harm and legal injury, and will continue to suffer such harm and injury as a result of

the illegal barriers to access present at the Social Cutz and Property.


                                   COUNT I
                       VIOLATIONS OF THE ADA AND ADAAG

       16.      On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.      Congress found, among other things, that:

       (i)      some 43,000,000 Americans have one or more physical or mental
                disabilities, and this number is increasing as the population as a
                whole is growing older;

       (ii)     historically, society has tended to isolate and segregate individuals
                with disabilities, and, despite some improvements, such forms of
                discrimination against individuals with disabilities continue to be a
                serious and pervasive social problem;

       (iii)    discrimination against individuals with disabilities persists in such
                critical areas as employment, housing public accommodations,
                education,        transportation,    communication,        recreation,
                institutionalization, health services, voting, and access to public
                services;

       (iv)     individuals with disabilities continually encounter various forms of
                discrimination, including outright intentional exclusion, the
                discriminatory effects of architectural, transportation, and
                communication barriers, overprotective rules and policies, failure to
                make modifications to existing facilities and practices, exclusionary
                qualification standards and criteria, segregation, and relegation to
                lesser service, programs, activities, benefits, jobs, or other
                opportunities; and

                                              4
              Case 5:20-cv-00624 Document 1 Filed 05/26/20 Page 5 of 18




       (v)     the continuing existence of unfair and unnecessary discrimination
               and prejudice denies people with disabilities the opportunity to
               compete on an equal basis and to pursue those opportunities for
               which our free society is justifiably famous, and costs the United
               States billions of dollars in unnecessary expenses resulting from
               dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the
               elimination of discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in
               order to address the major areas of discrimination faced day-to-day
               by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.      The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       21.     The Social Cutz is a public accommodation and service establishment.

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the


                                              5
             Case 5:20-cv-00624 Document 1 Filed 05/26/20 Page 6 of 18




Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.    The Social Cutz must be, but is not, in compliance with the ADA and

ADAAG.

       26.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       27.    Plaintiff has attempted to, and has to the extent possible, accessed the

Social Cutz and the Property in his capacity as a customer of the Social Cutz and

Property and as an independent advocate for the disabled, but could not fully do so

because of his disabilities resulting from the physical barriers to access, dangerous

conditions and ADA violations that exist at the Social Cutz and Property that preclude

and/or limit his access to the Social Cutz and Property and/or the goods, services,

facilities, privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this Complaint.

       28.    Plaintiff intends to visit the Social Cutz and Property again in the very near

future as a customer in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Social Cutz and Property

and as an independent advocate for the disabled, but will be unable to fully do so because

of his disability and the physical barriers to access, dangerous conditions and ADA

                                             6
              Case 5:20-cv-00624 Document 1 Filed 05/26/20 Page 7 of 18




violations that exist at the Social Cutz and Property that preclude and/or limit his access

to the Social Cutz and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers, conditions

and ADA violations more specifically set forth in this Complaint.

       29.      Defendants have discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of the Social Cutz and Property,

as prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C.

§ 12182(b)(2)(A)(iv).

       30.      Defendants will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendants are compelled to remove all physical barriers that

exist at the Social Cutz and Property, including those specifically set forth herein, and

make the Social Cutz and Property accessible to and usable by Plaintiff and other persons

with disabilities.

       31.      A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Social Cutz and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and accommodations

of the Social Cutz and Property include, but are not limited to:

       (a)      ACCESSIBLE ELEMENTS:

       (i) Near Unit 6515, the access aisle to the accessible parking space is not level due

             to the presence of an accessible ramp in the access aisle in violation of section

                                               7
        Case 5:20-cv-00624 Document 1 Filed 05/26/20 Page 8 of 18




    502.4 of the 2010 ADAAG standards. This violation made it dangerous and

    difficult for Plaintiff to exit and enter their vehicle while parked at the

    Property.

(ii) Near Unit 6515, the accessible curb ramp is improperly protruding into the

    access aisle of the accessible parking space in violation of section 406.5 of the

    2010 ADAAG Standards. This violation made it difficult and dangerous for

    Plaintiff to exit/enter their vehicle.

(iii)    Near Unit 6555, the access aisle to the accessible parking space is not level

    due to the presence of an accessible ramp in the access aisle in violation of

    section 502.4 of the 2010 ADAAG standards. This violation made it dangerous

    and difficult for Plaintiff to exit and enter their vehicle while parked at the

    Property.

(iv)     Near Unit 6555, the accessible curb ramp is improperly protruding into the

    access aisle of the accessible parking space in violation of section 406.5 of the

    2010 ADAAG Standards. This violation made it difficult and dangerous for

    Plaintiff to exit/enter their vehicle.

(v) The accessible parking space adjacent to Unit 6555 has vertical rises in excess

    of ¼ inch in height and is in violation of section 502.4 of the 2010 ADAAG

    Standards. This violation would make it difficult for Plaintiff to traverse the

    accessible parking space.

(vi)     The maneuvering clearance serving the accessible entrance to Unit 6555 is

    not level in violation of section 404.2.4.4 of the 2010 ADAAG Standards.

                                         8
        Case 5:20-cv-00624 Document 1 Filed 05/26/20 Page 9 of 18




    This violation would make it difficult and dangerous for Plaintiff to enter this

    Unit.

(vii)    Near Unit 6515, the accessible ramp side flares have a slope in excess of

    1:10 in violation of section 406.3 of the 2010 ADAAG standards. This

    violation made it dangerous and difficult for Plaintiff to access the units of the

    Property.

(viii) For multiple units of the property, including Units 6521, 6523, 6525, 6527

    and 6529, the doorway of the accessible entrance is not level in violation of

    section 404.2.4.4 of the 2010 ADAAG standards. This violation made it

    difficult for Plaintiff to access the units of the Property.

(ix)     The Property lacks a single accessible route connecting accessible facilities,

    accessible elements and/or accessible spaces of the Property in violation of

    section 206.2.2 of the 2010 ADAAG standards. Specifically, due to the

    presence of stairs along the accessible route between Units 6529 and 6531, the

    Property lacks an accessible route. This violation made it difficult for Plaintiff

    to access public features of the Property.

(x) Near Unit 6533, the accessible parking space is missing a proper identification

    sign in violation of section 502.6 of the 2010 ADAAG standards. This

    violation made it difficult for Plaintiff to locate an accessible parking space.

(xi)     Near Unit 6533, the access aisle to the accessible parking space is not level

    due to the presence of an accessible ramp in the access aisle in violation of

    section 502.4 of the 2010 ADAAG standards. This violation made it dangerous

                                        9
    Case 5:20-cv-00624 Document 1 Filed 05/26/20 Page 10 of 18




    and difficult for Plaintiff to exit and enter their vehicle while parked at the

    Property.

(xii)   Near Unit 6533, the accessible curb ramp is improperly protruding into the

    access aisle of the accessible parking space in violation of section 406.5 of the

    2010 ADAAG Standards. This violation made it difficult and dangerous for

    Plaintiff to exit/enter their vehicle.

(xiii) Near Unit 6533, the accessible ramp side flares have a slope in excess of

    1:10 in violation of section 406.3 of the 2010 ADAAG standards. This

    violation made it dangerous and difficult for Plaintiff to access the units of the

    Property.

(xiv) Near Unit 6541, the access aisle to the accessible parking space is not level

    due to the presence of an accessible ramp in the access aisle in violation of

    section 502.4 of the 2010 ADAAG standards. This violation made it dangerous

    and difficult for Plaintiff to exit and enter their vehicle while parked at the

    Property.

(xv)    Near Unit 6541, the accessible curb ramp is improperly protruding into the

    access aisle of the accessible parking space in violation of section 406.5 of the

    2010 ADAAG Standards. This violation made it difficult and dangerous for

    Plaintiff to exit/enter their vehicle.

(xvi) Near Unit 6541, the accessible parking space and associated access aisle

    have a slope in excess of 1:48 in violation of section 502.4 of the 2010

    ADAAG standards and are not level. This violation made it dangerous and

                                        10
    Case 5:20-cv-00624 Document 1 Filed 05/26/20 Page 11 of 18




   difficult for Plaintiff to exit and enter their vehicle while parked at the

   Property.

(xvii) Near Unit 6541, the accessible parking space sign is not at the proper height

   in violation of section 502.6 of the 2010 ADAAG standards. This violation

   made it difficult for Plaintiff to locate an accessible parking space.

(xviii) The Property lacks an accessible route connecting accessible facilities,

   accessible elements and/or accessible spaces of the Property in violation of

   section 206.2.2 of the 2010 ADAAG standards. Specifically, due to the

   presence of stairs along the accessible route near Unit 6553, the Property lacks

   an accessible route. This violation made it difficult for Plaintiff to access

   public features of the Property.

(xix) Defendants fail to adhere to a policy, practice and procedure to ensure that

   all facilities are readily accessible to and usable by disabled Unit 6515, the

   access aisle to the accessible parking space is not level due to the presence of

   an accessible ramp in the access aisle in violation of section 502.4 of the 2010

   ADAAG standards. This violation made it dangerous and difficult for Plaintiff

   to exit and enter their vehicle while parked at the Property.

(xx)   Near Unit 6515, the accessible curb ramp is improperly protruding into the

   access aisle of the accessible parking space in violation of section 406.5 of the

   2010 ADAAG Standards. This violation made it difficult and dangerous for

   Plaintiff to exit/enter their vehicle.



                                       11
    Case 5:20-cv-00624 Document 1 Filed 05/26/20 Page 12 of 18




(xxi) Near Unit 6555, the access aisle to the accessible parking space is not level

   due to the presence of an accessible ramp in the access aisle in violation of

   section 502.4 of the 2010 ADAAG standards. This violation made it dangerous

   and difficult for Plaintiff to exit and enter their vehicle while parked at the

   Property.

(xxii) Near Unit 6555, the accessible curb ramp is improperly protruding into the

   access aisle of the accessible parking space in violation of section 406.5 of the

   2010 ADAAG Standards. This violation made it difficult and dangerous for

   Plaintiff to exit/enter their vehicle.

(xxiii) The accessible parking space adjacent to Unit 6555 has vertical rises in

   excess of ¼ inch in height and is in violation of section 502.4 of the 2010

   ADAAG Standards. This violation would make it difficult for Plaintiff to

   traverse the accessible parking space.

(xxiv) The maneuvering clearance serving the accessible entrance to Unit 6555 is

   not level in violation of section 404.2.4.4 of the 2010 ADAAG Standards.

   This violation would make it difficult and dangerous for Plaintiff to enter this

   Unit.

(xxv) Near Unit 6515, the accessible ramp side flares have a slope in excess of

   1:10 in violation of section 406.3 of the 2010 ADAAG standards. This

   violation made it dangerous and difficult for Plaintiff to access the units of the

   Property.



                                       12
    Case 5:20-cv-00624 Document 1 Filed 05/26/20 Page 13 of 18




(xxvi) For multiple units of the property, including Units 6521, 6523, 6525, 6527

   and 6529, the doorway of the accessible entrance is not level in violation of

   section 404.2.4.4 of the 2010 ADAAG standards. This violation made it

   difficult for Plaintiff to access the units of the Property.

(xxvii) The Property lacks a single accessible route connecting accessible facilities,

   accessible elements and/or accessible spaces of the Property in violation of

   section 206.2.2 of the 2010 ADAAG standards. Specifically, due to the

   presence of stairs along the accessible route between Units 6529 and 6531, the

   Property lacks an accessible route. This violation made it difficult for Plaintiff

   to access public features of the Property.

(xxviii)       Near Unit 6533, the accessible parking space is missing a proper

   identification sign in violation of section 502.6 of the 2010 ADAAG standards.

   This violation made it difficult for Plaintiff to locate an accessible parking

   space.

(xxix) Near Unit 6533, the access aisle to the accessible parking space is not level

   due to the presence of an accessible ramp in the access aisle in violation of

   section 502.4 of the 2010 ADAAG standards. This violation made it dangerous

   and difficult for Plaintiff to exit and enter their vehicle while parked at the

   Property.

(xxx) Near Unit 6533, the accessible curb ramp is improperly protruding into the

   access aisle of the accessible parking space in violation of section 406.5 of the



                                       13
    Case 5:20-cv-00624 Document 1 Filed 05/26/20 Page 14 of 18




   2010 ADAAG Standards. This violation made it difficult and dangerous for

   Plaintiff to exit/enter their vehicle.

(xxxi) Near Unit 6533, the accessible ramp side flares have a slope in excess of

   1:10 in violation of section 406.3 of the 2010 ADAAG standards. This

   violation made it dangerous and difficult for Plaintiff to access the units of the

   Property.

(xxxii) Near Unit 6541, the access aisle to the accessible parking space is not level

   due to the presence of an accessible ramp in the access aisle in violation of

   section 502.4 of the 2010 ADAAG standards. This violation made it dangerous

   and difficult for Plaintiff to exit and enter their vehicle while parked at the

   Property.

(xxxiii)       Near Unit 6541, the accessible curb ramp is improperly protruding

   into the access aisle of the accessible parking space in violation of section

   406.5 of the 2010 ADAAG Standards. This violation made it difficult and

   dangerous for Plaintiff to exit/enter their vehicle.

(xxxiv)        Near Unit 6541, the accessible parking space and associated access

   aisle have a slope in excess of 1:48 in violation of section 502.4 of the 2010

   ADAAG standards and are not level. This violation made it dangerous and

   difficult for Plaintiff to exit and enter their vehicle while parked at the

   Property.




                                       14
            Case 5:20-cv-00624 Document 1 Filed 05/26/20 Page 15 of 18




      (xxxv) Near Unit 6541, the accessible parking space sign is not at the proper height

            in violation of section 502.6 of the 2010 ADAAG standards. This violation

            made it difficult for Plaintiff to locate an accessible parking space.

      (xxxvi)         The Property lacks an accessible route connecting accessible

            facilities, accessible elements and/or accessible spaces of the Property in

            violation of section 206.2.2 of the 2010 ADAAG standards. Specifically, due

            to the presence of stairs along the accessible route near Unit 6553, the Property

            lacks an accessible route. This violation made it difficult for Plaintiff to access

            public features of the Property.

      (xxxvii)        Defendants fail to adhere to a policy, practice and procedure to

            ensure that all facilities are readily accessible to and usable by disabled

            individuals.

      32.       The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Social Cutz

and Property.

      33.       Plaintiff requires an inspection of the Social Cutz and Property in order to

determine all of the discriminatory conditions present at the Social Cutz and Property in

violation of the ADA.

      34.       The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

                                               15
             Case 5:20-cv-00624 Document 1 Filed 05/26/20 Page 16 of 18




       35.     All of the violations alleged herein are readily achievable to modify to

bring the Social Cutz and Property into compliance with the ADA.

       36.     Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Social Cutz and Property is readily achievable

because the nature and cost of the modifications are relatively low.

       37.     Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Social Cutz and Property is readily achievable

because Defendants have the financial resources to make the necessary modifications.

       38.     Upon information and good faith belief, the Social Cutz and Property have

been altered since 2010.

       39.     In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

       40.     Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendants are required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Social Cutz and Property, including those alleged herein.

       41.     Plaintiff’s requested relief serves the public interest.

       42.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants.

       43.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendants pursuant to 42 U.S.C. §§ 12188 and 12205.

                                               16
            Case 5:20-cv-00624 Document 1 Filed 05/26/20 Page 17 of 18




      44.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants to

modify the Social Cutz and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)     That the Court find the Social Cutz in violation of the ADA and ADAAG;

      (b)     That the Court issue a permanent injunction enjoining Defendants from

              continuing their discriminatory practices;

      (c)     That the Court issue an Order requiring Defendants to (i) remove the

              physical barriers to access and (ii) alter the subject Social Cutz to make

              them readily accessible to and useable by individuals with disabilities to the

              extent required by the ADA;

      (d)     That the Court award Plaintiff his reasonable attorneys' fees, litigation

              expenses and costs; and

      (e)     That the Court grant such further relief as deemed just and equitable in light

              of the circumstances.

                                          Dated: May 26, 2020.

                                          Respectfully submitted,

                                          /s/ Dennis R. Kurz
                                          Dennis R. Kurz
                                          Attorney-in-Charge for Plaintiff
                                          Texas State Bar ID No. 24068183
                                          Kurz Law Group, LLC
                                          4355 Cobb Parkway, Suite J-285
                                          Atlanta, GA 30339
                                          Tele: (404) 805-2494
                                          Fax: (770) 428-5356

                                            17
Case 5:20-cv-00624 Document 1 Filed 05/26/20 Page 18 of 18




                          Email: dennis@kurzlawgroup.com




                           18
